Citation Nr: 0736506	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-05 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of an injury to the right great toe.

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, October 24, 2003.


FINDINGS OF FACT

1.  The veteran's residuals of an injury to his right great 
toe do not result in redness, swelling, tenderness, or 
soreness; the veteran can function normally in daily 
activities and has normal use of his right great toe.

2.  The veteran does not have gastritis that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of a right great toe injury have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5284 (2007).

2.  The veteran does not have gastritis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2003, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) reporting the results of its review of each 
issue and the text of the relevant portions of the VA 
regulations.  

While the notifications did not include the criteria for 
assigning a disability rating for gastritis or for award of 
an effective date for either issue, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), because the 
veteran's claim will be denied, these questions are not now 
before the Board.  Consequently, a remand is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further, 
regarding the veteran's claim for residuals of an injury to 
his right great toe, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Dingess, 19 Vet. 
App. at 490.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Residuals of injury to right great toe

A VA examination was conducted in February 2004, which noted 
that the veteran had injured his right great toe in 1967 when 
a bomb struck him on the toe and lacerated it and the nail 
had to be removed.  The examiner noted that since that time, 
the veteran has had a deformity and thickening, and 
occasional in-growing of the right great toenail.  The 
examiner noted that there was no pain, or other pathology, or 
other problem with his foot; and noted that normal shoes were 
worn without any special inserts.  Further, the examiner 
noted that no surgeries had been performed, and stated that 
the residuals of the veteran's right great toe injury did not 
flare-up or prevent any normal activity.  The examiner stated 
that the veteran could function normally as far as normal 
daily activity and normal use, and was not taking any 
medication for his foot.  On examination, the examiner 
diagnosed the veteran with a residual injury to the right 
great toe, and noted that the right great toe showed some 
thickening and some deformity of the nail itself; but noted 
that there was no redness, swelling, tenderness or soreness, 
and no pain over the IP or MP joint to the right great toe.  
The examiner noted that the veteran could toe and heel walk 
and squat, had a normal station and gait, and stated that he 
could not identify any other swelling or deformity in his 
right great toe.

As noted above in the Introduction, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a compensable rating at 
any point since the initial award of service connection.

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

In this case, the veteran's foot injury is most closely 
related to diagnostic code 5284 which notes that a 10 percent 
rating is assigned for moderate foot injuries, a 20 percent 
rating is assigned for moderately severe foot injuries and a 
30 percent rating is assigned for severe foot injuries.  
Further, with actual loss of use of the foot, a 40 percent 
rating is assigned.  See Diagnostic Code 5284.  Other rating 
codes related to the foot do not apply in this case because 
the veteran does not have a flat foot, weak foot, or claw 
foot; nor does he experience metatarsalgia, hallux valgus, 
hallux rigidus, hammer toe or malunion of the tarsal or 
metatarsal bones.  See Diagnostic Codes 5276 to 5283.

Here, the February 2004 examiner noted that although the 
veteran had had an injury to the right great toe, the veteran 
did not experience pain or other problems with his foot.  He 
noted that no surgeries had been conducted, that the veteran 
had a normal station and gait, and that he was able to 
function normally as far as normal daily activity and use 
were concerned.  In addition, the examiner noted no redness, 
swelling, tenderness or soreness, or pain over the IP or MP 
joints.  In sum, although the examiner did note some 
thickening and deformity of the veteran's right great toenail 
itself, this did not appear to affect the function of the 
veteran's foot, as the examiner specifically noted that the 
veteran was able to function normally.  As such, a 
compensable evaluation for the residuals of injury of the 
veteran's right great toe is not warranted because there is 
no indication that the veteran's right great toe injury is 
disabling.

The Board notes that in accordance with Fenderson, staged 
ratings have been considered, but because there is no 
indication the veteran's disability was compensably disabling 
at any point during the appeal period, a staged rating is not 
warranted.

Gastritis

The veteran contends that his stomach problems first began in 
service and he stated that he had not experienced any 
problems with his stomach prior to entering the military.

The veteran's December 1965 entrance examination and his 
March 1969 discharge examinations both indicated that his 
abdomen and viscera were normal.  An April 1966 entry in the 
service medical records documented pain in the right side, 
and specifically mentioned pain in the right lower quadrant 
since the day before when the veteran was climbing a rope.  
An examination of the abdomen was negative.  A May 1966 entry 
noted that pain in the veteran's right side continued and 
noted that the examination revealed a localized area of 
hypertonia in the right lateral rectum.  The impression was a 
strained muscle; intra-muscular hematoma was to be ruled out.  
A February 1967 entry noted that the veteran experienced 
stomach cramps for over a week, about five minutes in 
duration; and a July 1968 entry noted that the veteran had an 
appendectomy while on leave.

Here, progress notes from the Firelands Medical Association, 
dated from December 1999 through January 2002, contain a 
January 2001 entry noting a past medical history that was 
positive for GERD; and a May 2001 record noting that the 
veteran's bowels were normal.

The veteran was afforded a VA examination in February 2004.  
At this examination, the examiner noted that a review of the 
records indicated that the veteran had an appendectomy done 
in 1968 while in the military, and had a history of irritable 
bowel syndrome since 1998.  The veteran reported that he had 
been on Prevacid for the past 5 years and refrained from 
eating greasy and fried food.  On examination, the examiner 
diagnosed the veteran with irritable bowel syndrome, and 
stated that the veteran's irritable bowel syndrome was not as 
likely as not related to a history of appendectomy, 
explaining that the veteran was not diagnosed with irritable 
bowel until 1998, many years after leaving the military.  The 
examiner noted that he did not complain of any weight loss or 
gain and had no signs of anemia, no tenderness on palpitation 
and did not complain of diarrhea or constipation.  The 
examiner noted that the veteran did not have difficulty 
swallowing, had no hemoptysis, no melena, and no history of 
vomiting.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is evidence of some form of a current 
gastrointestinal disability-specifically, the February 2004 
VA examiner noted a history of irritable bowel syndrome since 
1998, and at this examination, he diagnosed the veteran with 
irritable bowel syndrome.  There is also a single entry in 
the SMRs documenting stomach cramps in 1967 for over a week 
and an appendectomy while on leave in 1968; however, whatever 
stomach condition the veteran experienced while in the 
military appears to have been resolved by discharge, where 
the examiner noted a normal clinical evaluation for the 
veteran's abdomen and viscera.  Further, an examination of 
the abdomen conducted in April 1966, while the veteran was in 
the military, was negative; and the record does not mention 
any sort of specific stomach problem until the 1998 diagnosis 
of irritable bowel syndrome, almost 30 years after leaving 
military service.  As such, the brief notation of stomach 
cramps was not a chronic condition in service and there is no 
showing of continuity of symptomatology after service because 
the first post-service notation regarding stomach problems 
was not until 1998.   In addition, the February 2004 VA 
examiner specifically opined that the veteran's irritable 
bowel syndrome was not as likely as not related to his 
history of appendectomy in service.

The Board notes that in the veteran's October 2007 Informal 
Hearing presentation, the veteran's representative argued 
that the RO failed to account for the April and May 1966 
entries in the SMRs which he claimed documented pain in the 
right side abdominal region and a right lateral rectal 
condition.  The veteran's representative also asserted that 
the February 2004 examiner failed to provide a medical 
opinion as to the nexus between the April and May of 1966 
notations in the SMRs and a May 2001 indication of rectal 
bleeding.  After examining the SMRs, the Board notes that the 
April 1966 entry noted pain the right side and pain in the 
right lower quadrant; but never specifically mentioned pain 
in the abdominal region.  The impression was that the veteran 
had a muscle strain after climbing a rope, not that he had 
gastritis.  In addition, any medical evidence related to a 
rectal condition is not relevant to a claim of service 
connection for gastritis.  Therefore, based on the evidence 
of record, entitlement to service connection for gastritis is 
denied.

The veteran contends that he has gastritis that originated 
during his period of active military service.  However, while 
the veteran is competent as a layperson to describe the 
symptoms he experiences, he is not competent to provide a 
medical diagnosis of gastritis or an opinion as to its 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his disability have no 
probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current gastritis is not traceable to an injury or disease 
incurred in or aggravated during active military service.


ORDER

Entitlement to a higher initial (compensable) evaluation for 
residuals of a right great toe injury is denied.

Service connection for gastritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


